The plaintiff in error, hereinafter called defendant, was convicted in the county court of Okfuskee county of selling whisky, and he was sentenced to pay a fine of $350 and to serve four months in the county jail.
The record discloses that two deputies of the sheriff's office went to a filling station operated by defendant and bought a half pint of whisky for the sum of 75 cents. Only one of these parties testified. Defendant testified these parties attempted to buy whisky from him, that he refused to sell, and that a quarrel followed. He offered some testimony in support of his defense. Defendant had prior thereto been convicted for selling whisky to a minor and served a term in the penitentiary. The case presents an issue of fact which the jury by their verdict decided adversely to defendant's contention. Complaint is made that the county attorney was permitted to ask about the search of defendant's filling station at other times and of the finding of whisky there at other times and about other claimed offenses. We are satisfied that too much liberty was allowed the state, and for this reason the judgment *Page 34 
is modified to a fine of $200 and to a term of 60 days in the county jail.
As modified, the case is affirmed.